COFFIN, Circuit Judge,
dissenting.
My colleagues set aside a jury verdict on the assumption that the testimony of plaintiffs’ own expert witness, Dr. Silva, reveals conclusively that the danger of a dermal reaction was already well known to the medical community. This being so, they conclude that defendant’s warning was not defective in failing to specify the possibility of this reaction.
My dissent is based on the simple observation that Dr. Silva’s testimony on direct, cross, and redirect lends itself to opposite conclusions so that it was the jury’s province to decide what version to accept. Here is the distillation of his testimony:

Direct

Q ... Do you feel that the warning included in the literature of Bellergal Sp, which you have read, and you have read to the jury, is adequate warning to put the prescribing physicians in a position to evaluate the benefits to be derived by the patient, by the use of the drug versus the possible negative dermatological adverse effects that [it] could have on the patient?
A Definitely not.
(A. 115; emphasis added.)

Cross

Most of the cross examination, including that quoted on pages 8 and 9 of this court’s opinion, dealt only with allergic reaction in general, not with knowledge of a possible dermal reaction. (A. 121-122.) That part which embraces knowledge by the medical profession generally of a dermal reaction is the following:
Q ... Okay. Now, you said — then we can say that you saw that this lady has a typical allergic reaction to medication which is a common thing?
A Yes, very common.
(A. 124. Quoted by the court supra at 368.)
The cross examination closed with the following exchange between defense counsel and Dr. Silva concerning the warning given by defendant — in the form of an insert accompanying the drug — that Beller-gal was “contraindicated in patients who demonstrated hypersensitivity to any of the components of the drug” (A. 144):
Q ... So, this warning should be interpreted by a physician; that is so?
A Well, the reaction, most of the people don’t know what hypersensitivity is, but it’s a skin rash.
*370Q But physicians know?
A Should know.
(A. 150. Partially quoted by the court, supra at 368.)
Then on redirect, the following exchange, partially referred to by the court supra at 368, took place:
Q ... Dr. Silva ... you testified that this adverse reaction, ... specifically the dermatological adverse reaction, was common knowledge to the medical profession, but I’m asking you whether this would be common knowledge to all kinds of doctors, neurologists, pediatricians, et cetera, or would this be knowledge that would reside basically with dermatologists?
A Basically dermatologists.
THE MAGISTRATE: Are you saying that an adverse reaction to phenobarbital would not be known to the general medical profession, but only to dermatologists?
THE WITNESS: It should, but the ones that are more aware [are] dermatologists because we see this all the time.
THE MAGISTRATE: Because you see the reaction of the skin?
THE WITNESS: Maybe some doctors, they come with a skin rash and they go to the skin doctor.
If you take a drug rash from a phenobarbital or from any other drug looks like measles, may look like secondary syphillis, so you don’t know if you’re not a dermatologist because that’s what we are seeing all the time. But they don’t know, they should have at least general knowledge.
(A. 152-154; emphasis added.)
Finally, redirect closed with the following exchange, not quoted by the court:
Q Do you or does any practicing physician know the contraindications of all of this by heart?
A No, of course not.
Q That’s what that book is for?
A Yes.
Q If the warning, the specific warning of a specific adverse reaction is not included in the PDR [Physician’s Desk Reference]4 would you or any other common normal physician, practicing physician in Puerto Rico be expected to give a warning if it’s not included there?
A No.
(A. 156; emphasis added.)
Upon viewing Dr. Silva’s testimony in the light most favorable to the plaintiffs, I think there was sufficient evidence for the jury to find that the defendant’s warning did not adequately apprise general practicing physicians — like Dr. Boria, the prescribing physician in this case — of possible dermal reactions from Bellargal. I therefore respectfully dissent. I would, however, concur in the court’s denial of plaintiffs’ cross appeal from denial of attorney’s fees.

. As the court points out supra at 366, the Physician's Desk Reference said no more than the package insert accompanying the drug: that the drug should not be given to persons with a “demonstrated hypersensitivity to any of its components.”